Title: From Louisa Catherine Johnson Adams to John Adams, 28 October 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My dear John
					Washington 28 Octbr. 1820
				
				An indisposition which confined me to my bed in the first instance and moving in the next into our house in F Street has prevented my answering your Letter earlier and my papers are all in such confusion that I cannot pretend to find it now so as to answer it correctly—Our House will hardly be well fixed before you come on and at present Charles is obliged to sleep in the Drawing room which will give you some idea of the situation of our abode—It is Mr. A’s writing room in the day Time and Charles’s bed room at night I am to have two pretty girls with me part of this winter they will probably have left me before you comeI passed my time delightfully at Frederick and half promised that you should pay them a visit on your way home—You would I am sure be pleased with them they are good substantial people too well off to affect greatness but pretty high in their notions—Our Winter is to be very dull and it is whispered about that there are not to be any Drawing rooms I do not believe the report—The Secretary of the Navy is come with his family and Georges Belles are brighter than I ever I am told for I have not seen them—Mary is much Taller than myself and will make her debut in Society as soon as Congress comes—Mrs. Eustis will I suppose accompany the Dr.—Does Mrs. Otis come?Pay attention to your Orthography my Sons and you will oblige your affectionate Mother
				
					L C A—
				
				
					I have written for the Carriage to be sent ask your Grandfather to give me the old Lamps—
				
			